 Case: 2:20-cv-02002-EAS-CMV Doc #: 9 Filed: 07/29/20 Page: 1 of 9 PAGEID #: 66




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 LESTER V. KERAN,

                       Plaintiff,

        v.                                               Civil Action 2:20-cv-2002
                                                         Judge Edmund A. Sargus, Jr.
                                                         Magistrate Judge Chelsey M. Vascura
 DIRECTOR CHAMBERS-SMITH, et al.,

                       Defendants.




                    ORDER and REPORT AND RECOMMENDATION

       Plaintiff, Lester V. Keran, an Ohio inmate who is proceeding without the assistance of

counsel, brings this action against Defendant Director Chambers-Smith, in which he alleges the

Defendant impermissibly discriminated on the basis of age when assigning inmates to various

jobs in the Ohio Penal Industries (“OPI”) sheet metal shop in violation of Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e, et seq. (“Title VII”), the Age Discrimination in

Employment Act, 29 U.S.C. § 621, et seq. (the “ADEA”), and 42 U.S.C. § 1983. (See Pl.’s

Compl., ECF No. 5.) This matter is before the Court for the initial screen of Plaintiff’s

Complaint under 28 U.S.C. §§ 1915(e)(2) and 1915A to identify cognizable claims and to

recommend dismissal of Plaintiff’s Complaint, or any portion of it, which is frivolous, malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A(b)(1)–(2); see also McGore v.

Wrigglesworth, 114 F.3d 601, 608 (6th Cir. 1997). Having performed the initial screen, for the

reasons that follow, the undersigned RECOMMENDS that the Court DISMISS this action
 Case: 2:20-cv-02002-EAS-CMV Doc #: 9 Filed: 07/29/20 Page: 2 of 9 PAGEID #: 67




pursuant to §§ 1915(e)(2) and 1915A(b)(1) for failure to state a claim on which relief may be

granted.

       This matter is also before the Court for consideration of Plaintiff’s motion for leave to

proceed in forma pauperis under 28 U.S.C. § 1915(a)(1) and (2), which is GRANTED. (ECF

No. 3.) Plaintiff is required to pay the full amount of the Court’s $350 filing fee. 28 U.S.C.

§ 1915(b)(1). Plaintiff’s certified trust fund statement reveals that has only $123.94 in his prison

account, which is insufficient to pay the filing fee.

       Pursuant to 28 U.S.C. § 1915(b)(1), the custodian of Plaintiff’s inmate trust accounts

(Inmate ID Number A149140) at Marion Correctional Institution (“MCI”) is DIRECTED to

submit to the Clerk of the United States District Court for the Southern District of Ohio as an

initial partial payment, 20% of the greater of either the average monthly deposits to the inmate

trust account or the average monthly balance in the inmate trust account, for the six months

immediately preceding the filing of the Complaint.

       After full payment of the initial, partial filing fee, the custodian shall submit 20% of the

inmate’s preceding monthly income credited to the account, but only when the amount in the

account exceeds $10.00, until the full fee of $350.00 has been paid to the Clerk of this Court. 28

U.S.C. § 1915(b)(2). See McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997).

       Checks should be made payable to: Clerk, United States District Court. The checks

should be sent to:

       Prisoner Accounts Receivable
       260 U.S. Courthouse
       85 Marconi Boulevard
       Columbus, Ohio 43215

The prisoner’s name and this case number must be included on each check.




                                                  2
 Case: 2:20-cv-02002-EAS-CMV Doc #: 9 Filed: 07/29/20 Page: 3 of 9 PAGEID #: 68




       It is ORDERED that Plaintiff be allowed to prosecute his action without prepayment of

fees or costs and that judicial officers who render services in this action shall do so as if the costs

had been prepaid. The Clerk of Court is DIRECTED to mail a copy of this Order to Plaintiff

and the prison cashier’s office. The Clerk is further DIRECTED to forward a copy of this Order

to the Court’s financial office in Columbus.

                                I.       STANDARD OF REVIEW

       Congress enacted 28 U.S.C. § 1915, the federal in forma pauperis statute, seeking to

“lower judicial access barriers to the indigent.” Denton v. Hernandez, 504 U.S. 25, 31 (1992).

In doing so, however, “Congress recognized that ‘a litigant whose filing fees and court costs are

assumed by the public, unlike a paying litigant, lacks an economic incentive to refrain from

filing frivolous, malicious, or repetitive lawsuits.’” Id. at 31 (quoting Neitzke v. Williams, 490

U.S. 319, 324 (1989)). To address this concern, Congress included subsection (e), which

provides in pertinent part as follows:

       (2) Notwithstanding any filing fee, or any portion thereof, that may have been paid,
       the court shall dismiss the case at any time if the court determines that—

                                                 ***

               (B) the action or appeal—

                       (i) is frivolous or malicious; [or]

                       (ii) fails to state a claim on which relief may be granted. . . .

28 U.S.C. § 1915(e)(2)(B)(i) & (ii); Denton, 504 U.S. at 31. Thus, § 1915(e) requires sua sponte

dismissal of an action upon the Court’s determination that the action is frivolous or malicious, or

upon determination that the action fails to state a claim upon which relief may be granted. See

also 28 U.S.C. § 1915A (requiring a court to conduct a screening of “a complaint in a civil action

in which a prisoner seeks redress from a governmental entity or officer or employee of a


                                                   3
  Case: 2:20-cv-02002-EAS-CMV Doc #: 9 Filed: 07/29/20 Page: 4 of 9 PAGEID #: 69




governmental entity . . . [to] identify cognizable claims or dismiss the complaint, or any portion

of the complaint [that is] frivolous, malicious, or fails to state a claim upon which relief may be

granted”).

        Further, to properly state a claim upon which relief may be granted, a plaintiff must

satisfy the basic federal pleading requirements set forth in Federal Rule of Civil Procedure 8(a).

See also Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (applying Federal Rule of Civil

Procedure 12(b)(6) standards to review under 28 U.S.C. §§ 1915A and 1915(e)(2)(B)(ii)). Under

Rule 8(a)(2), a complaint must contain a “short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Thus, Rule 8(a) “imposes legal and factual

demands on the authors of complaints.” 16630 Southfield Ltd., P’Ship v. Flagstar Bank, F.S.B.,

727 F.3d 502, 503 (6th Cir. 2013).

        Although this pleading standard does not require “‘detailed factual allegations,’ . . . [a]

pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause

of action,’” is insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). A complaint will not “suffice if it tenders ‘naked

assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at 557).

Instead, in order to state a claim upon which relief may be granted, “a complaint must contain

sufficient factual matter . . . to ‘state a claim to relief that is plausible on its face.’” Id. (quoting

Twombly, 550 U.S. at 570). Facial plausibility is established “when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. “The plausibility of an inference depends on a host of considerations,

including common sense and the strength of competing explanations for the defendant’s

conduct.” Flagstar Bank, 727 F.3d at 504 (citations omitted). Further, the Court holds pro se



                                                    4
 Case: 2:20-cv-02002-EAS-CMV Doc #: 9 Filed: 07/29/20 Page: 5 of 9 PAGEID #: 70




complaints “to less stringent standards than formal pleadings drafted by lawyers.” Garrett v.

Belmont Cty. Sheriff’s Dep’t, 374 F. App’x 612, 614 (6th Cir. 2010) (quoting Haines v. Kerner,

404 U.S. 519, 520 (1972)). This lenient treatment, however, has limits; “courts should not have

to guess at the nature of the claim asserted.” Frengler v. Gen. Motors, 482 F. App’x 975, 976–

77 (6th Cir. 2012) (quoting Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989)).

                                     II.     BACKGROUND

       Plaintiff alleges that he has worked in MCI’s OPI sheet metal shop for over 20 years. He

alleges that under his previous manager, Joe Forster, he received consistently positive job

evaluations while working as material handler. However, when a new manager, Holley, took

over, he began requiring inmates to be cross-trained on various positions, rather than working

solely in a single position, as had been the previous practice. Plaintiff’s reluctance to take on

new positions, with what he alleges was inadequate training, resulted in lower job evaluations

from Holley. Plaintiff alleges that Holley’s cross-training program was designed to oust inmates

from the sheet metal shop who had been working in the shop for too long. Plaintiff alleges that

he and several other older inmates were fired from the metal shop as part of an intentional effort

to purge older workers from the shop. (Compl. ECF No. 5.)

       Plaintiff’s employment with the sheet metal shop was terminated on December 24, 2019.

He filed a timely charge of discrimination with the Equal Employment Opportunity Commission

(“EEOC”), which closed its file on Plaintiff’s charge on February 18, 2020, due to “[n]o

employer/employee relationship.” (Right to Sue Letter, ECF No. 5, PAGEID #25.)

       Plaintiff argues that his termination violated Title VII, the ADEA, and his Fourteenth

Amendment due process rights when he was fired without a verbal or written warning. He seeks

compensatory and punitive damages as a result of his termination.



                                                  5
 Case: 2:20-cv-02002-EAS-CMV Doc #: 9 Filed: 07/29/20 Page: 6 of 9 PAGEID #: 71




                                       III.    ANALYSIS

       Plaintiff asserts claims under Title VII, the ADEA, and 42 U.S.C. § 1983 for violation of

his due process rights under the Fourteenth Amendment. The undersigned will consider these

claims in turn.

A.     Plaintiff’s Title VII and ADEA claims fail because these statutes do not cover prison
       employment.

       Both Title VII and the ADEA govern actions only by “employers.” See 42 U.S.C.

§ 2000e-2(a) (prohibiting unlawful employment practices by “employers”); 29 U.S.C. § 623

(same). The EEOC has issued guidance indicating that inmates performing prison jobs are not

considered employees of an employer for the purpose of Title VII:

       That relationship [between the Charging Party inmate and the Respondent state
       correctional facility in which he was incarcerated] arose from the Charging Party’s
       having been convicted and sentenced to imprisonment in the Respondent’s
       correctional institution. The primary purpose of their association was incarceration,
       not employment. Consequently, the Respondent exercised control and direction
       not only over the Charging Party's work performance but over the Charging Party
       himself. The conditions under which he performed his job were, thus, functions of
       his confinement to the Respondent’s institution under its control. While the
       Charging Party received monetary compensation for his work, that compensation
       was minimal and, arguably, the greater consideration was the opportunity to earn
       “good time” credits toward reducing his sentence. Finally, although the Charging
       Party was not required to work for the Respondent, his very job flowed from his
       incarceration and was dependent on his status as a prison inmate. Considering these
       circumstances as a whole, we are persuaded that the reality of the work relationship
       between the Respondent and the Charging Party was not one of employment.
       Therefore, we find that, while the Respondent is an employer within the meaning
       of the Act, the Charging Party was not an employee of the Respondent.

EEOC Dec. No. 86-7 (1986), 1986 WL 38836, at *3. Courts have cited this guidance numerous

times to hold that prisoners, like Plaintiff, do not hold viable claims for employment

discrimination under Title VII or the ADEA. See, e.g., Lacey v. Ohio Dep’t of Rehab. & Corr.,

No. 18 CV 2006, 2019 WL 233619, at *2 (N.D. Ohio Jan. 16, 2019) (“An inmate working in a

correctional institution does not have an employment relationship with the correctional


                                                 6
 Case: 2:20-cv-02002-EAS-CMV Doc #: 9 Filed: 07/29/20 Page: 7 of 9 PAGEID #: 72




institution for purposes of Title VII.”); Gooding v. United States, No. 3:09-CV-23, 2010 WL

925793, at *3–4 (E.D. Tenn. Mar. 9, 2010) (“[P]laintiff was not an employee of the [Bureau of

Prisons] for purposes of Title VII.”); Williams v. Meese, 926 F.2d 994, 997 (10th Cir. 1991)

(“[P]laintiff is not an ‘employee’ under either Title VII or the ADEA because his relationship

with the Bureau of Prisons, and therefore, with the defendants, arises out of his status as an

inmate, not an employee.”).

       Because Plaintiff’s relationship with the state-run correctional facility’s sheet metal shop

arose out of his status as an inmate, not as an employee, he fails to state a claim for employment

discrimination under either Title VII or the ADEA. Accordingly, it is RECOMMENDED that

Plaintiff’s Title VII and ADEA claims be DISMISSED.

B.     Plaintiff’s due process claim fails because he does not have a liberty interest in his
       prison job.

       Plaintiff has also failed to plausibly allege a due process claim. More specifically,

Plaintiff’s allegations are insufficient to implicate federal due process concerns because he has

not alleged that his employment termination amounted to a deprivation of a constitutionally

protected interest.

       “[T]he Fourteenth Amendment’s Due Process Clause protects persons against

deprivations of life, liberty, or property; and those who seek to invoke its procedural protection

must establish that one of these interests is at stake.” Wilkinson v. Austin, 545 U.S. 209, 221

(2005). “An inmate establishes a liberty interest when a change in conditions of confinement

‘imposes atypical and significant hardship on [him] in relation to the ordinary incidents of prison

life.’” Williams v. Lindamood, 526 F. App’x 559, 562 (6th Cir. 2013) (quoting Sandin v.

Conner, 515 U.S. 472, 484 (1995)). The United States Court of Appeals for the Sixth Circuit has

held repeatedly that prisoners do not have a constitutional right to a prison job. E.g., Dobbins v.


                                                 7
 Case: 2:20-cv-02002-EAS-CMV Doc #: 9 Filed: 07/29/20 Page: 8 of 9 PAGEID #: 73




Craycraft, 423 F. App’x 550, 552 (6th Cir. 2011) (“[Plaintiff inmate] has no constitutional right

to prison employment because the loss of his position does not impose an ‘atypical and

significant hardship . . . in relation to the ordinary incidents of prison life.’”) (quoting Sandin,

515 U.S. at 484); Ivey v. Wilson, 832 F.2d 950, 955 (6th Cir. 1987) (“It is well established,

however, that no prisoner has a constitutional right to a particular job or to any job.”); Carter v.

Tucker, 69 F. App’x 678, 680 (6th Cir. 2003) (“A prisoner has no constitutional right to prison

employment or a particular prison job.”).

        Because Plaintiff’s termination from his materials handler position at the sheet metal

shop does not impose an “atypical and significant hardship on [him] in relation to the ordinary

incidents of prison life,” Plaintiff’s due process claim must fail. Sandin, 515 U.S. at 484.

Accordingly, it is RECOMMENDED that Plaintiff’s Fourteenth Amendment due process claim

be DISMISSED.

                                       IV.     DISPOSITION

        For the reasons set forth above, Plaintiff’s motion for leave to proceed in forma pauperis

under 28 U.S.C. § 1915(a)(1) and (2) (ECF No. 3) is GRANTED. Further, Plaintiff’s Motion

for Extension of Time to File a Lawsuit under Title VII for Age Discrimination in Employment

Act (ECF No. 1) and Plaintiff’s Motion for Extension of Time to File Amended Motion to

Proceed In Forma Pauperis (ECF No. 8) are DENIED AS MOOT. In addition, it is

RECOMMENDED that the Court DISMISS this action pursuant to §§ 1915(e)(2) and

1915A(b)(1) for failure to state a claim on which relief may be granted and that Plaintiff’s

Motion to Appoint Counsel (ECF No. 4) be DENIED AS MOOT.

        The Clerk of Court is DIRECTED to mail a copy of this Order to Plaintiff and the prison

cashier’s office. The Clerk is further DIRECTED to forward a copy of this Order to the Court’s

financial office in Columbus.
                                                   8
 Case: 2:20-cv-02002-EAS-CMV Doc #: 9 Filed: 07/29/20 Page: 9 of 9 PAGEID #: 74




                               PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s). A Judge of this Court shall make a de novo

determination of those portions of the Report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C.

§ 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).


                                                       /s/ Chelsey M. Vascura
                                                       CHELSEY M. VASCURA
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  9
